Citation Nr: 0907605	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder to include as secondary to a service connected scar 
on the right foot.

2.  Entitlement to an increased (compensable) rating for a 
scar on the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought. 

In September 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record, and a copy was 
provided to the Veteran.  The appellant submitted additional 
evidence to the Board, waiving agency of original 
jurisdiction consideration of the evidence, which evidence is 
accepted for inclusion in the record.  See 38 C.F.R. § 
20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran sustained a laceration to the bottom of his right 
foot during service.  On separation, the residuals were 
described as "traumatic scar mid aspect of the plantar 
surface of the right foot, tender with adjacent loss of 
sensation to pin prick."  

Service connection (noncompensable) was established for the 
scar on the plantar surface of the right foot pursuant to a 
January 1983 rating.  The examination afforded at that time 
described the scar as old, well healed and difficult to find.  
Although some sensory loss was claimed at the area of the 
third, fourth and fifth toes and the lateral half of the 
right foot up to about the metatarsals, the examiner 
commented that there was no evident reason for such.  The 
claimed loss of sensation was attributed to an "unknown 
reason".  

On VA examination in November 2006, the Veteran described 
extreme and constant pain in his right knee.  He reported 
that the puncture wound that he had sustained in service 
resulted from glass that had gone through his service shoes, 
penetrated the medial aspect of the forward central most arch 
of the foot, piercing throughout the entire foot and coming 
out on top just distal to the tarsal ridge.  The examiner 
also noted that the clinical record contemporaneous with the 
injury was at odds with the Veteran's current account of the 
extent of his injury and that the objective examination, 
likewise, did not support the Veteran's account of the extent 
of the injury.  A Health Record dated October 11, 1977 
described the initial visit for the injury as a laceration to 
the bottom of the foot.  Objectively, the wound was described 
as "1 1/2 inch laceration over the plantar right foot about 1 
inch deep.  Tendons appear intact.  No foreign body noted.  
Impression: Laceration, right foot."  The service connected 
scar was described as well healed without ulcerations or 
breakdowns.  The examiner noted the absence of clinical 
evidence demonstrating extensive favoring of the right foot 
and that he walked with a normal stance - but when he knew he 
was being watched, he walked with an exaggerated limp.  

Although the Veteran claimed that his right knee disorder was 
caused by his service connected foot scar, the examiner felt 
his knee disorder was more consistent with an actual injury 
or surgery pattern.  The examiner also noted two or three 
small punctuate areas that could be scars and would be 
appropriate placement for arthroscopy, although the Veteran 
denied ever having had such surgery.  For detailed reasons 
set forth in the examination report, the examiner was unable 
to support an association between the Veteran's claimed knee 
disorder and his service connected scar but conceded that the 
laceration could have resulted in nerve injury.  

The Veteran vehemently challenged the examination findings 
and asserted that the examiner was biased against him.  He 
submitted several private medical reports, received after the 
November 2006 VA examination, which apparently relied on the 
Veteran's report as to a through and through wound from a 
glass impalement in service.  One examiner, in September 
2007, concluded that the Veteran had a resulting abnormal 
gait pattern and that likely affected his right knee.  
Although another examiner reported in September 2007 that 
radiographs of the right foot revealed no increased soft 
tissue density or foreign body or fragments, scar tissue or 
neuroma lesion was possibly present that could cause his foot 
pain; however, a follow-up October 2007 report from that same 
examiner noted that a new MRI was clean and free of any major 
scar tissue or neuromas but an EMG/NCV study might be 
warranted to evaluate any nerve damage present in the foot.  

Under the circumstances, the Board is of the opinion that an 
additional examination is necessary.  The appellant is hereby 
notified that it is his responsibility to report for any 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all 
current VA treatment records pertaining 
to the Veteran dated from March 2006 to 
the present, to include any records of 
treatment for the Leesburg outpatient 
clinic and the Lake City, Georgia 
medical center.  All records obtained 
must be associated with the claims 
folder. 

2.  The AMC/RO should schedule the 
Veteran for a VA medical examination by 
an appropriate physician who has not 
previously examined the Veteran to 
determine the nature and extent of any 
and all disability associated with the 
service-connected right foot scar 
disorder and the etiology of the 
Veteran's right knee disorder.

The claims file must be made available 
to and thoroughly reviewed by the 
examiner in connection with the 
examination, and the examiner should 
document that such review was 
undertaken.  Any diagnostic studies 
deemed necessary should be performed to 
identify the symptoms due to the 
service-connected injury.  In addition 
to the Veteran's service treatment 
records, the examiner's attention is 
invited to the examination underlying 
the January 1983 rating awarding 
service connection, the November 2006 
VA examination as well as private 
medical records from September/October 
2007.  

The examiner should describe all 
symptomatology due to the Veteran's 
service-connected right foot scar 
disability, to include any objective 
manifestations of pain, as well as any 
other pertinent objective physical 
findings.  

The examiner is specifically requested 
render a reasoned opinion as to whether 
it is as least as likely as not that 
the Veteran's service-connected right 
knee disorder is proximately due to or 
the result of the service-connected 
scar of the right foot, and/or whether 
or not there has been any increase in 
severity of the right knee disorder due 
to the service-connected scar 
disability.  

If the examiner is unable to offer an 
opinion as to the nature and extent of 
any disability or a relationship 
between the Veteran's right knee 
disorder and the service-connected scar 
without resort to speculation, that 
fact should be so stated.  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act and VA's implementing 
regulations.  Then, the RO should re- 
adjudicate the issues on appeal.  If the 
decision remains adverse to the 
appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until he 
is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

